EXHIBIT 10.4

PHOENIX TECHNOLOGIES LTD.

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (the “Agreement”) is entered into
by and between Woodson Hobbs (“Executive”) and Phoenix Technologies Ltd. (the
“Company”), effective as of September 6, 2006 (the “Effective Date”).

RECITALS

1. It is possible that the Company could terminate Executive’s employment with
the Company. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Compensation Committee of the
Board (pursuant to its delegated authority) has determined that it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of Executive, notwithstanding
the possibility, threat or occurrence of such a termination.

2. The Compensation Committee of the Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment and to motivate Executive to maximize the
value of the Company for the benefit of its stockholders.

3. The Compensation Committee of the Board believes that it is imperative to
provide Executive with certain severance benefits upon certain terminations of
Executive’s employment with the Company. These benefits will provide Executive
with enhanced financial security and incentive and encouragement to remain with
the Company.

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will have an initial term of four (4) years
commencing on the Effective Date.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or any other agreements between Executive and the
Company.

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Termination other than for Cause. If Executive terminates his employment
with the Company (or any parent or subsidiary of the Company) for Good Reason or
the Company (or any parent or subsidiary of the Company employing Executive)
terminates Executive’s employment with the Company (or any parent or subsidiary
of the Company) for a reason other than Cause, Executive’s Disability or
Executive’s death, then, subject to Section 4, Executive will receive the
following severance benefits from the Company:

(i) Accrued Compensation. Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.

(ii) Severance Payments. Executive will be paid continuing payments of severance
pay for a minimum of six (6) months from the date of such termination at a
monthly rate equal to Executive’s monthly base salary rate, then in effect.
Executive will be paid continuing payments of severance pay beyond the six
(6) month minimum if Executive’s tenure with the Company on the date of
termination equals or exceeds four (4) months’ time. In such event, Executive
will be paid continuing severance pay for a total period of months equal to two
(2) times the number of whole months the Executive has been employed by the
Company (or any parent or subsidiary) prior to the termination of employment;
provided, however, that maximum term of such severance payments under this
Section 3(a)(ii) shall be twelve (12) months and the maximum amount of severance
pay under this Section 3(a)(ii) shall be one (1) times Executive’s annual base
salary rate in effect on the date of termination. The period during which the
Company pays the Executive severance shall be referred to as the “Severance
Period.”

(iii) Bonus. If the Executive is terminated after the Company’s fiscal year
ended September 30, 2007, the Executive shall be entitled to a bonus equal to
the number of full months of Executive’s employment with the Company during the
fiscal year in which the termination occurs, divided by twelve (12), and
multiplied by the Executive’s bonus, if any, for the previous fiscal year.

(iv) Continued Benefits. Executive will receive Company-paid coverage for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
during the Severance Period.

(v) Option Exercisability. The vested portion of any stock options held by
Executive as of the termination date will remain exercisable until the earlier
of (i) the term of the applicable option or (ii) the date six (6) months from
the termination date.

(vi) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law.

(b) Certain Terminations in Connection with a Change of Control. If Executive
terminates his employment with the Company (or any parent or subsidiary of the
Company) for Good Reason or the Company (or any parent or subsidiary of the
Company employing Executive)

 

    Initials:      WH           EXECUTION COPY   -2-  



--------------------------------------------------------------------------------

terminates Executive’s employment with the Company (or any parent or subsidiary
of the Company) for a reason other than Cause, Executive’s Disability or
Executive’s death from the period beginning on the date of the signing of a
definitive agreement for the Change of Control and ending twelve (12) months
following a Change of Control, then Executive shall receive the following:

(i) Benefits under Sections 3(a)(i)-(vi). The severance and other benefits set
forth in Sections 3(a)(i)-(vi);

(ii) Equity Acceleration.

(1) Restricted Stock and Other Equity Awards. Any shares of restricted stock
granted to the Executive (other than restricted stock acquired by Executive as a
result of early exercising the option granted on the Effective Date) and any
other equity awards (other than stock options described in 2 below) shall become
100% vested as of the date of such termination and, if applicable, exercisable.

(2) Stock Options. If the Change of Control occurs within six (6) months of the
Executive’s date of hire with the Company, 1/3 of the option granted to the
Executive at the commencement of his employment (the “Option”) shall become
fully vested and exercisable as of the date of such termination. If the Change
of Control occurs after six (6) months but less than twelve (12) months after
the Executive’s date of hire with the Company, 2/3 of the Option granted to the
Executive shall become fully vested and exercisable as of the date of such
termination. If the Change of Control occurs on or after twelve (12) months from
the date of Executive’s date of hire with the Company, all of the Executive’s
Option shall become fully vested and exercisable as of the date of such
termination. Any other stock options granted to Executive shall become fully
vested and exercisable.

(3) More Favorable Provisions. If the plan document or agreement governing any
equity award would provide greater vesting rights than those provided under
Section 3(b)(ii)(1) or 3(b)(ii)(2), as applicable, then the provisions of the
plan, or agreement, as applicable, shall govern. In all other respects, such
awards will continue to be subject to the terms and conditions of the plans, if
any, under which they were granted and any applicable agreements between the
Company and Executive.

(iii) Minimum Payment. If, as of the date of Executive’s termination of
employment, the sum of: (A) the severance payments to be made to the Executive
as described in Section 3(a)(ii) pursuant to Section 3(b)(i), (B) any unearned
portion of the Executive’s prepaid bonus of $157,500 (which bonus is earned on a
pro-rate basis over the Company’s 2007 fiscal year); and (C) the “acceleration
value” of any equity described in Section 3(b)(ii), is less than $500,000, the
Company shall pay Executive the excess, if any, of $500,000 over the sum of (A),
(B) and (C). For purposes of (C), the “acceleration value” of restricted stock
is equal to the fair market value, as of the date of the Executive’s termination
of employment, of the shares of restricted stock that become fully vested as a
result of Section 3(b)(ii), minus any cash consideration paid for such shares,
and the “acceleration value” of any stock options shall be equal to the excess,
if any, of the fair market value of the Company’s common stock on the date of
Executive’s termination from employment over the option’s exercise price,
multiplied by the number of shares underlying the stock option that become fully
vested and exercisable as a result of Section 3(b)(ii). Such difference shall be
paid in a lump-sum as soon as possible after the Executive’s termination from
employment.

 

    Initials:      WH           EXECUTION COPY   -3-  



--------------------------------------------------------------------------------

(c) Other Terminations. If Executive voluntarily terminates Executive’s
employment with the Company or any parent or subsidiary of the Company (other
than for Good Reason) or if the Company (or any parent or subsidiary of the
Company) terminates Executive’s employment with the Company (or any parent or
subsidiary of the Company) for Cause, then Executive will (i) receive his earned
but unpaid base salary through the date of termination of employment,
(ii) receive all accrued vacation, expense reimbursements and any other benefits
due to Executive through the date of termination of employment in accordance
with established Company plans, policies and arrangements, and (iii) not be
entitled to any other compensation or benefits (including, by way of example but
not limitation, accelerated vesting of any equity awards) from the Company
except to the extent provided under agreement(s) relating to any equity awards
or as may be required by law (for example, “COBRA” coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”)); provided, that
Executive shall be able to exercise any options and retain any restricted stock
awards that are vested as of the date of termination of Executive’s employment.

(d) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary of the Company), and whether
separate or in connection with a Change of Control, the provisions of this
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement. Executive will be entitled to
no benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 3.

4. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims as attached hereto as Exhibit A. No
severance pursuant to Section 3 will be paid or provided until the separation
agreement and release of claims becomes effective.

(b) Noncompetition; Nonsolicitation. The receipt of any severance benefits
pursuant to Section 3 will be subject to Executive not violating the provisions
of Section 7. In the event Executive breaches the provisions of Section 7, all
continuing payments and benefits to which Executive would have been entitled
pursuant to Section 3 will immediately cease.

(c) Section 409A. Any cash severance to be paid pursuant to Section 3 will not
be paid during the six-month period following Executive’s termination of
employment, unless the Company reasonably determines that paying such amounts
immediately following Executive’s termination of employment would not result in
the imposition of additional tax under Section 409A of the Code (“Section
409A”), in which case such amounts shall be paid in accordance with normal
payroll practices in effect at the time of Executive’s termination from
employment. If no cash severance is paid to Executive upon termination of his
employment as a result of the previous sentence, on the first day following such
six-month period, the Company will pay Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been paid to Executive

 

    Initials:      WH           EXECUTION COPY   -4-  



--------------------------------------------------------------------------------

pursuant to Section 3. Thereafter, Executive will receive his cash severance
payments pursuant to Section 3 in accordance with the Company’s normal payroll
practices in effect at the time of Executive’s termination from employment.

5. Limitation on Payments.

(a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s severance benefits under this Agreement shall be payable either

(i) in full, or

(b) as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
benefits under this Agreement, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, and/or vision benefits. Benefit Plans
do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance or retirement benefits). A requirement
that the Company provide Executive and Executive’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to Executive and Executive’s eligible
dependents immediately prior to Executive’s termination of employment.
Notwithstanding any contrary provision of this Section 6(a), but subject to the
immediately preceding sentence, the Company may, at its option, satisfy any
requirement that the Company provide coverage under any Benefit Plan by
(i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for

 

    Initials:      WH           EXECUTION COPY   -5-  



--------------------------------------------------------------------------------

electing such coverage for Executive and Executive’s eligible dependents), or
(ii) instead providing coverage under a separate plan or plans providing
coverage that is no less favorable or by paying Executive a lump sum payment
sufficient to provide Executive and Executive’s eligible dependents with
equivalent coverage under a third party plan that is reasonably available to
Executive and Executive’s eligible dependents.

(b) Cause. “Cause” means (i) a willful failure by Executive to substantially
perform Executive’s duties as an employee, other than a failure resulting from
the Executive’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Executive that constitutes misconduct,
(iii) circumstances where Executive intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
Executive’s duties, (iv) a material violation by Executive of a federal or state
law or regulation applicable to the business of the Company, (v) a willful
violation of a material Company employment policy or the Company’s insider
trading policy, (vi) any act or omission by Executive constituting dishonesty
(other than a good faith expense account dispute) or fraud, with respect to the
Company or any of its affiliates, which is injurious to the financial condition
of the Company or any of its affiliates or is injurious to the business
reputation of the Company or any of its affiliates, (vii) Executive’s failure to
cooperate with the Company in connection with any actions, suits, claims,
disputes or grievances against the Company or any of its officers, directors,
employees, stockholders, affiliates, divisions, subsidiaries, predecessor and
successor corporations, and assigns, whether or not such cooperation would be
adverse to Executive’s own interest, or (viii) Executive’s conviction or plea of
guilty or no contest to a felony. Executive shall not be considered to have
committed an act included in the definition of “Cause” above if Executive fails
to meet performance goals established by the Company’s Board of Directors or if
Executive otherwise fails to meet the performance expectations of the Company’s
Board of Directors (as opposed to any act of misconduct described above in the
definition of Cause). With respect to clauses (i), (ii), (iii),(iv), (v), (vi),
and (vii), the Executive shall be given thirty (30) days to cure such misconduct
after notice from the Company of the specific facts of such misconduct and the
specific steps necessary to cure such misconduct. Any determination of Cause
shall be made by a majority of the Board of Directors after giving the Executive
the opportunity to present to the Board of Directors with Executive’s counsel.

(c) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) the sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets to any “person” (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended), entity or group of persons
acting in concert;

(ii) any person or group of persons becoming the “beneficial owner” (as defined
in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities;

(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company

 

    Initials:      WH           EXECUTION COPY   -6-  



--------------------------------------------------------------------------------

outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its controlling entity) more than 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; or

(iv) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.

(d) Disability. “Disability” means that Executive has been unable to perform the
principal functions of his duties due to a physical or mental impairment, but
only if such inability has lasted or is reasonably expected to last for at least
six (6) months. Whether Executive has a Disability will be determined by the
Board based on evidence provided by one or more physicians selected or approved
by the Board.

(e) Good Reason. “Good Reason” means (without Executive’s consent) any one of
the following events occurs: (i) a material reduction in Executive’s title,
authority, status, or responsibilities, unless the Executive is provided with a
comparable position (i.e., a position of equal or greater organizational level,
duties, authority, compensation and status); provided, however, that after the
Company is acquired and made part of a larger entity if Executive is not the
chief executive officer of the successor entity or, if such successor
corporation has a parent company, the ultimate parent of the successor entity,
such failure shall constitute “Good Reason”; (ii) the reduction of Executive’s
aggregate base salary and target bonus opportunity as in effect immediately
prior to such reduction (other than a reduction applicable to executives
generally, so long as Executive is not impacted more than the median percentage
for the other executives); (iii) a relocation of Executive’s principal place of
employment by more than forty (40) miles; (iv) the consummation of a tender
offer of the Company that is not recommended by the Board of Directors, but is
approved by the Company’s stockholders; (v) failure of the Executive to be
nominated to the Board of Directors of the Company, or if applicable its parent,
or (vi) the failure of any successor entity or, if applicable, its parent, to
assume this Agreement pursuant to Section 9 and to assume the offer letter
between the Company and the Executive. With respect to subsection (i) above,
after the consummation of a Change in Control, the determination of whether
there was a material reduction in Executive’s title, authority, status, or
responsibilities shall be measured against Executive’s title, authority, status,
or responsibilities immediately prior to the consummation of the Change in
Control.

7. Restrictive Covenants.

(a) Noncompete. For a period beginning on the Effective Date and ending at the
end of the Severance Period, Executive agrees to (i) not, directly or
indirectly, engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), (or
any subsidiary of the Company), and (ii) not directly or indirectly solicit
business from any of the Company’s customers and users on behalf of any business
that directly competes with the principal business of the Company (or any
subsidiary of the Company);

(b) Nonsolicit. For a period beginning on the Effective Date and ending twelve
months after Executive ceases to be employed by the Company (or any parent or
subsidiary of the Company), Executive, directly or indirectly, whether as
employee, owner, sole proprietor, partner,

 

    Initials:      WH           EXECUTION COPY   -7-  



--------------------------------------------------------------------------------

director, member, consultant, agent, founder, co-venturer or otherwise, will
not solicit, induce or influence any person to leave employment with the Company
(or any parent or subsidiary of the Company);

(c) Understanding of Covenants. Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

8. Litigation. Executive agrees to cooperate with the Company beginning on the
Effective Date and thereafter (including following Executive’s termination of
employment for any reason), subject to the requirements of any employment or
personal commitments at such time, by making himself reasonably available to
testify on behalf of the Company or any of its affiliates in any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested. The Company agrees to reimburse Executive for
all expenses actually incurred in connection with his provision of testimony or
assistance, and with respect to any testimony or assistance provided after the
end of the Severance Period, to pay Executive a daily fee for any full day in
which it requires his services equal to the greater of Executive’s last base
salary prior to termination of employment or the base salary provided for
originally in this Agreement.

9. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of its General Counsel.

 

    Initials:      WH           EXECUTION COPY   -8-  



--------------------------------------------------------------------------------

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).

11. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Resignation as Director. Upon the Company’s written request, Executive
agrees to promptly resign as a member of the Company’s Board of Directors
following any termination of his employment with the Company (or any parent or
subsidiary of the Company).

(c) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(d) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(e) Entire Agreement. This Agreement, the offer letter between Executive and the
Company date September 6, 2006, the stock option agreement between Executive and
the Company dated September 6, 2006 and the restricted stock purchase agreement
between Executive and the Company dated September 6, 2006 constitute the entire
agreement of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including without limitation, any formal offer letter or
employment agreement by and between the Company and Executive. No future
agreements between the Company and Executive may supersede this Agreement,
unless they are in writing and specifically mention this Agreement.

(f) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) will govern the validity, interpretation,
construction and performance of this Agreement. Any legal action or other legal
proceeding relating to this Agreement shall be brought or otherwise commenced in
any state or federal court located in Santa Clara County, California and both
parties expressly and irrevocably consent and submit to the jurisdiction of each
state and federal court located in Santa Clara County, California (and each
appellate court located in

 

    Initials:      WH           EXECUTION COPY   -9-  



--------------------------------------------------------------------------------

the State of California), in connection with any such legal proceeding; agree
not to assert (by way of motion, as a defense or otherwise), in any such legal
proceeding commenced in any state or federal court located in Santa Clara
County, California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.

(g) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the you or others. Except as provided in the next
sentence, all legal fees and expenses which may reasonably incur as a result of
any dispute or contest between Executive and the Company with respect to the
validity or enforceability of, or liability under, any provision of this
Agreement, or any guarantee of performance thereof (including as a result of any
dispute or contest by Executive about the amount of any payment pursuant to this
Agreement), shall be paid promptly, by the non-prevailing party in such dispute
or contest. If the Executive is terminated as described in Section 3(b) of this
Agreement, the Company shall pay Executive’s legal fees promptly as incurred
with respect to such dispute or contest (irrespective of the outcome thereof).

(h) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(i) Withholding. All payments made pursuant to this Agreement may be subject to
withholding of applicable income and employment taxes.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]

 

    Initials:      WH           EXECUTION COPY   -10-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this amended and restated
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth above.

 

COMPANY   PHOENIX TECHNOLOGIES LTD.   By:  

/s/ Scott C. Taylor

  Title:   Senior Vice President, General Counsel and Secretary EXECUTIVE  
WOODSON HOBBS   By:  

/s/ Woodson Hobbs

  Title:   President and Chief Executive Officer

 

    Initials:      WH           EXECUTION COPY   -11-  



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

I understand that my position with PHOENIX TECHNOLOGIES, LTD. (the “Company”)
terminated effective             , 200     (the “Separation Date”). The Company
has agreed that if I choose to sign this Release, the Company will extend to me
certain benefits (minus the standard withholdings and deductions, if applicable)
pursuant to the terms of the Severance and Change of Control Agreement (the
“Agreement”) entered into as of September     , 2006, between me and the
Company, and any agreements incorporated therein by reference. I understand that
I am not entitled to such severance benefits unless I sign this Release. I
understand that, regardless of whether I sign this Release, the Company will pay
me all of my accrued salary and vacation through the Separation Date and any
unreimbursed business expenses, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release. This general release
includes, but is not limited to: all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation. Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company or within the course and
scope of my role as a member of the Board of Directors and/or officer of the
Company.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I hereby waive the benefit of any provision of California law, and
of any other jurisdiction, which is similar to the following: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company.

 

    Initials:      WH           EXECUTION COPY   -12-  



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

By:

 

 

 

Woodson Hobbs

Date:

 

 

 

    Initials:      WH           EXECUTION COPY   -13-  